DETAILED ACTION
Claims 14–27 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
Page 20 lines 9-10: “For example, the transparent voltage VA can be defied as a voltage in a range of the voltage VLC where the degree of scattering (luminance) is less than 10% - “defied” should be “defined”.
Claim 14: At times, the term “sub-frame period” is modified to “sub frame”. The same term should be written the same way throughout the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 14–27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of US Patent 11017737 B2 (‘737). The following table 
Claim 14 of Current Application
Claim 1 of US Patent 11017737
A display device, comprising: a display panel including a plurality of pixels each including a common electrode, a pixel electrode, and a pixel switch for writing a pixel signal in the pixel electrode; and 
A display device, comprising: a display panel including a plurality of pixels each including a common electrode, a pixel electrode, and a pixel switch for writing a pixel signal in the pixel electrode; and
a control circuit that drives the display panel in a first sub-frame period and a second sub-frame period subsequent to the first sub-frame period, 
a control circuit which drives the display panel in a first sub-frame period and a second sub-frame period subsequent to the first sub-frame period, 
wherein the first sub-frame period includes a first polarity in which a first voltage is applied to the common electrode and a second polarity in which a second voltage is applied to the common electrode, the second sub-frame period also includes the first polarity in which the first voltage is applied to the common electrode and the second polarity in which the second voltage is applied to the common electrode, and the first voltage is higher than the second voltage, 
wherein the first sub-frame period includes a first polarity in which a first voltage is applied to the common electrode and a second polarity in which a second voltage is applied to the common electrode, and the second sub-frame period also includes the first polarity in which the first voltage is applied to the common electrode and the second polarity in which the second voltage is applied to the common electrode, and the first voltage is higher than the second voltage, 
wherein the control circuit drives the pixel switch for writing to the pixel electrode in the first polarity in the first sub-frame period and writing to the pixel electrode in the first polarity in the second sub-frame period, and further does not write to the pixel electrode in both the second polarity in the first sub frame and the second polarity in the second sub-frame, or the control circuit drives the pixel switch for writing to the pixel electrode in the second polarity in the first sub-frame period and writing to the pixel electrode in the second polarity in the second sub-frame period, and further does not write to the pixel electrode in both the first polarity in the first sub-frame and the first polarity in the second sub-frame.
wherein the control circuit drives the pixel switch for writing to the pixel electrode in the first polarity in the first sub-frame period and writing to the pixel electrode in the second polarity in the second sub-frame period, and further does not write to the pixel electrode in both the second polarity in the first sub-frame and the first polarity in the second sub-frame, or the control circuit drives the pixel switch for writing to the pixel electrode in the second polarity in the first sub-frame period and writing to the pixel electrode in the first polarity in the second sub-frame period, and further does not write to the pixel electrode in both the first polarity in the first sub-frame and the second polarity in the second sub-frame.


It may be noted that claim 14 of the Current Application is almost entirely anticipated by claim 1 of ‘737, the only essential difference between the two claims being an exchange of when 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to try modifying ‘737 to apply a second polarity rather than a first polarity in a second sub-frame period and vice-versa. There are only two possibilities- first polarity or second polarity- so it is a matter of design preference. Either way the absolute value of the difference between the pixel electrode voltage and the common electrode voltage can be maintained for a given brightness level, so either value would function to provide the desired pixel signal.
In a similar manner, claims 15–25 are rejected over claims 2–12, respectively, for comprising essentially the same additional limitations. In addition, claims 26–27 are both rejected over claim 11.
Claim Interpretation
Claim 14 is being interpreted as corresponding to Fig. 18B, where a second sub-frame period Psf2 is successive to a first sub-frame period Psf1, where the common voltage Vcom reverses polarity from a first to a second polarity with respect to a pixel voltage V11B within a single subframe period Psf1 or Psf2, and wherein writing of the pixel electrode indicated by Vg(j+1) occurs in a same first polarity during a first sub-frame period Pfi2 of Psf1 as during a second sub-frame period Pfi2 of Psf2, due to Vcom and V11B maintaining the same voltage 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16–21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) because it recites “writing to the pixel electrode in the first polarity in the first sub-frame period and writing to the pixel electrode in the second polarity in the second sub-frame period” which contradicts claim 14 where writing occurs in a first polarity in both sub-frame periods.
Claim 17 is rejected for its dependency on claim 16.
Claim 18 recites “wherein frame periods …”, “each of the frame periods includes the first sub-frame period and the second sub-frame period”. It is unclear what “frame periods” refers to because this term was not previously cited in any of the claims upon which claim 18 depends.
Claims 19–21 are rejected for similar reasons to those of claim 18.
 
Allowable Subject Matter
Claims 14–27 would be allowable if the 35 U.S.C. 112(b) issues were resolved, if an eTerminal disclaimer were filed, and if the minor claim objections were addressed. The following 
The closest prior art Sekine at Fig. 24 teaches where a second sub-frame period is successive to a first sub-frame period, but fails to teach where the common voltage reverses polarity from a first to a second polarity with respect to a pixel voltage within a single subframe period, and fails to teach wherein writing of the pixel electrode occurs in a same first polarity during a first sub-frame period as during a second sub-frame period.
Konno like Sekine teaches writing in a first polarity in a first subframe period, and in a second polarity in a second subframe period, but fails to teach both a first and a second polarity are applied in a same first subframe period.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646